19-23007-rdd          Doc 148        Filed 06/20/19      Entered 06/20/19 16:26:35               Main Document
                                                        Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                 )
In re:                                                           )    Chapter 11
                                                                 )
EMPIRE GENERATING CO, LLC, et al.,1                              )    Case No. 19-23007 (RDD)
                                                                 )
                                  Debtors.                       )    (Jointly Administered)
                                                                 )

           ORDER SETTING EXPEDITED HEARING AND SHORTENING
      TIME FOR NOTICE OF HEARING TO CONSIDER MOTION FOR ENTRY OF
     AN ORDER (I) SCHEDULING A HEARING TO CONSIDER CONFIRMATION OF
      THE PLAN, (II) ESTABLISHING DEADLINES AND PROCEDURES TO FILE
     OBJECTIONS TO THE PLAN, (III) APPROVING THE FORM AND MANNER OF
       NOTICE OF THE CONFIRMATION HEARING, AND (IV) ESTABLISHING
    PROCEDURES FOR ANY PROPOSED ASSUMPTION AND CURE OF EXECUTORY
         CONTRACTS AND UNEXPIRED LEASES PURSUANT TO THE PLAN

           Upon the unopposed motion (the “Motion to Shorten”)2 of the debtors and debtors in

possession in the above-captioned cases (collectively, the “Debtors”), for the entry of an order,

pursuant to Rule 9006(c) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

shortening the notice period and fixing the date and time with respect to the hearing on the Debtors’

Motion for Entry of An Order (I) Scheduling a Hearing to Consider Confirmation of the Plan, (II)

Establishing Deadlines and Procedures to File Objections to the Plan, (III) Approving the Form

and Manner of Notice of the Confirmation Hearing, and (IV) Establishing Procedures for any

Proposed Assumption and Cure of Executory Contracts and Unexpired Leases Pursuant to the

Plan [Docket No. 103] (the “Scheduling Procedures Motion”), all as more fully set forth in the

Motion to Shorten; and upon the First Day Declaration; and upon the record of the hearing on the


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number, if
applicable, are: Empire Generating Co, LLC [3821], Empire Gen Holdco, LLC [3820], Empire Gen Holdings, LLC
[4849], and TTK Empire Power, LLC [none]. The Debtors’ corporate address is: Empire Generating Co, LLC, c/o
Tyr Energy, LLC, 7500 College Blvd., Suite 400, Overland Park, Kansas 66210.
2
    Capitalized terms not defined herein shall have the meanings ascribed to such terms in the Motion to Shorten.
19-23007-rdd       Doc 148    Filed 06/20/19    Entered 06/20/19 16:26:35           Main Document
                                               Pg 2 of 3


Motion to Shorten held on June 19, 2019; and (a) the Court having jurisdiction to consider the

Motion to Shorten pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b), (b) venue of the Motion to

Shorten in this District being proper pursuant to 28 U.S.C. §§ 1408 and 1409, (c) this matter being

a core proceeding pursuant to 28 U.S.C. § 157(b)(2) that the Court may decide by a final order

consistent with Article III of the United States Constitution, (d) the relief granted herein being in

the best interests of the Debtors, their estates, and their creditors, (e) due and sufficient notice of

the Motion to Shorten’s request for relief and hearing thereon having been provided under the

circumstances and no further or other notice is necessary, and (f) and upon the record herein after

due deliberation thereon, good and sufficient cause exists for the granting of the relief as set forth

herein,

          IT IS HEREBY ORDERED THAT:

          1.   The Motion to Shorten is granted to the extent set forth herein.

          2.   A hearing on the Scheduling Procedures Motion shall take place before the

Honorable Robert D. Drain, United States Bankruptcy Judge, for the United States Bankruptcy

Court for the Southern District of New York, 300 Quarropas Street, White Plains, New York

10601-4140 (the “Bankruptcy Court”) on June 19, 2019 at 2:00 p.m (prevailing Eastern Time)

(the “Hearing”).

          3.   Any responses or objections to the Scheduling Procedures Motion shall (i) be in

writing, (ii) conform to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy

Rules for the Southern District of New York, (iii) be filed in accordance with General Order M-

399 of the Bankruptcy Court, which can be found at www.nysb.uscourts.gov (with a hard copy

delivered directly to the Chambers or the Honorable Robert D. Drain, United States Bankruptcy

Court for the Southern District of New York, 300 Quarropas Street, White Plains, New York



                                                  2
19-23007-rdd       Doc 148         Filed 06/20/19    Entered 06/20/19 16:26:35     Main Document
                                                    Pg 3 of 3


10601), and (iv) be served on proposed counsel for the Debtors, Hunton Andrews Kurth LLP,

Attn: Peter S. Partee, Sr. and Robert A. Rich, 200 Park Avenue, New York, New York 10166

(ppartee@huntonak.com, rrich2@huntonak.com), and Steinhilber Swanson LLP, Attn: Michael P.

Richman, 122 West Washington Avenue, Suite 850, Madison, Wisconsin 53703-2732

(mrichman@steinhilberswanson.com), so as to actually be received by June 18, 2019 at 4:00

p.m. (prevailing Eastern Time); provided, that the Court will hear oral objections to the

Scheduling Procedures Motion at the Hearing.

        4.       The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

Dated: White Plains, New York
       June 20, 2019
                                                    /s/Robert D. Drain
                                                    THE HONORABLE ROBERT D. DRAIN
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                      3

010715.0000002 EMF_US 74598786v2
